     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION



UNITED STATES OF AMERICA             )
                                     )      CRIMINAL ACTION NO.
     v.                              )         2:18cr277-MHT
                                     )              (WO)
KELVIS JERMAINE COLEMAN              )


                           OPINION AND ORDER

      This    case is before the court on defendant Kelvis

Jermaine Coleman’s unopposed motion to continue.              For the

reasons      set   forth    below,   the    court   finds   that   jury

selection and trial, now set for December 3, 2018, should

be    continued     pursuant    to   18    U.S.C.   §   3161(h)(7)   to

February 4, 2019.          The court held a hearing on the motion

on November 26, 2018.

      While the granting of a trial continuance is left to

the sound discretion of the trial judge, see United

States v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986),

the court is limited by the requirements of the Speedy

Trial Act, 18 U.S.C. § 3161.              The Act provides in part:
          “In any case in which a plea of not
          guilty is entered, the trial of a
          defendant charged in an information or
          indictment with the commission of an
          offense shall commence within seventy
          days from the filing date (and making
          public)   of    the   information   or
          indictment, or from the date the
          defendant   has   appeared   before  a
          judicial officer of the court in which
          such charge is pending, whichever date
          last occurs.”

§ 3161(c)(1).        The Act excludes from the 70-day period

any continuance based on “findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”        §     3161(h)(7)(A).         In    granting    such     a

continuance, the court may consider, among other factors,

whether the failure to grant the continuance “would be

likely    to   ...    result    in   a   miscarriage   of    justice,”

§   3161(h)(7)(B)(i),      or    “would    deny    counsel    for    the

defendant ... reasonable time necessary for effective

preparation, taking into account the exercise of due

diligence.”        § 3161(h)(7)(B)(iv).




                                     2
     The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Coleman in a speedy trial.

Coleman was charged in a one-count indictment, under 21

U.S.C. § 841(a)(1), with having distributed, on or about

June 12, 2018, over 50 grams of "a mixture and substance

containing       a    detectable        amount   of   methamphetamine."

Original Indictment (doc. no. 20). On October 31, 2018,

a superseding indictment was returned reasserting the

charge in the original indictment and adding a count,

under 21 U.S.C. § 841(a)(1), that, on or about March 1,

2018, Coleman had "distribute[d] a controlled substance,

to   wit:   in       excess   of   50    grams   of   methamphetamine."

Superseding Indictment (doc. no. 61).                 On November 7, the

court had to replace Coleman’s court-appointed attorney

with a new court-appointed attorney.                   The new defense

counsel says he needs more time to prepare properly for

trial, and both defense counsel and government counsel

say that they need more time to attempt to resolve this

case without a trial.          The government does not oppose the


                                        3
continuance.       Based on these representations, the court

concludes   that    a   continuance       is   warranted   to   enable

Coleman and the government sufficient time to prepare for

trial.

                                    ***

    Accordingly, it is ORDERED as follows:

    (1) Defendant Kelvis Jermaine Coleman’s motion to

continue (doc. no. 92) is granted.

    (2) The jury selection and trial for defendant Kelvis

Jermaine Coleman, now set for December 3, 2018, are

continued to February 4, 2019, at 10:00 a.m., in the

Frank M. Johnson Jr. United States Courthouse Complex,

Courtroom 2FMJ, One Church Street, Montgomery, Alabama.

    DONE, this the 26th day of November, 2018.

                                  /s/ Myron H. Thompson____
                               UNITED STATES DISTRICT JUDGE




                                4
